Order entered March 19, 2013




                                              In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                       No. 05-12-01201-CR

                           DAVID DEWAYNE OWENS, Appellant

                                                 V.

                              THE STATE OF TEXAS, Appellee

                         On Appeal from the Criminal District Court
                                   Dallas County, Texas
                            Trial Court Cause No. F12-51368-H

                                            ORDER
       The Court REINSTATES the appeal.

       On February 14, 2013, we ordered the trial court to make findings regarding why the

reporter’s record had not been filed. We have now received the reporter’s record. Therefore, in

the interest of expediting the appeal, we VACATE the February 14, 2013 order requiring

findings.

       Appellant’s brief is due within thirty days of the date of this order.




                                                       /s/    DAVID EVANS
                                                              JUSTICE